Citation Nr: 1100407	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee instability prior to May 20, 2008.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for left knee instability on or after May 20, 2008.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for status post arthroscopy of the left knee based on limitation 
of motion.

4.  Entitlement to an initial compensable evaluation for a left 
knee scar prior to June 29, 2010.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for a left knee scar from June 29, 2010.





REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  That decision, in part, granted service connection for 
status post arthroscopy of the left knee and for a scar on the 
left knee and assigned separate noncompensable evaluations for 
each disability effective from October 1, 2005.

In a subsequent June 2009 rating decision, the RO increased the 
disability evaluation to 10 percent for status post arthroscopy 
of the left knee and assigned a separate 10 percent evaluation 
based on left knee instability effective from October 1, 2005.  
The Board then remanded the matter for additional development in 
February 2010.  Subsequent to the Board's remand, another rating 
decision was promulgated in October 2010.  The Veteran's rating 
for instability of the knee was increased to 20 percent effective 
from May 20, 2008, and his rating for a left knee scar was 
increased to 10 percent effective June 29, 2010.  However, 
applicable law mandates that when a veteran seeks an increased 
evaluation, it will generally be presumed that the maximum 
benefit allowed by law and regulation is sought, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).



FINDINGS OF FACT

1.  Prior to May 20, 2008, the Veteran's left knee disability was 
productive of moderate recurrent subluxation or lateral 
instability.

2.  On or after May 20, 2008, the Veteran's left knee disability 
has not been productive of severe recurrent subluxation or 
lateral instability.

3.  The Veteran's left knee disability was manifested, at worst, 
by extension of 10 degrees and flexion of 120 degrees.

4.  Prior to June 29, 2010, the Veteran's left knee scar was not 
deep, did not cause limited motion, and was not in an area 
exceeding 6 square inches.  He did not have a superficial scar in 
an area of 144 square inches, nor did he have an unstable or 
painful scar.  The scar did not cause limitation of function.

5.  On or after June 29, 2010, the Veteran is in receipt of the 
maximum schedular rating available for a superficial scar that 
does not cause limited motion; a superficial, unstable scar; and, 
a superficial scar that is painful on examination.  He does not 
have scars that are deep or that cause limited motion in an area 
or areas exceeding 12 square, and there is no limitation of 
function due to a scar.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2008, the criteria for a 20 percent initial 
evaluation for left knee instability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.20, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2010). 

2.  On or after May 20, 2008, the criteria for an initial rating 
in excess of 20 percent for left knee instability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Code 5257 
(2010).

3.  The criteria for an initial rating in excess of 10 percent 
for status post arthroscopy of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.20, 4.40-4.45, 4.71a, Diagnostic Codes 5014, 5260, 
5261 (2010).

4.  Prior to June 29, 2010, the criteria for an initial 
compensable rating for a left knee scar have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2008).

5.  On or after June 29, 2010, the criteria for an initial rating 
in excess of 10 percent for a left knee scar have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.20, 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial 
evaluations assigned following the grant of service connection 
for his left knee disabilities.  In Dingess, the Court held that 
in cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91. 
See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a higher 
initial evaluation for his left knee instability, status post 
arthroscopy of the left knee, and left knee scar.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  He has not identified any outstanding 
records that are relevant to his claims.

The Veteran was also afforded VA examinations in May 2008 and 
June 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the June 2010 VA examination 
obtained in this case is adequate, as it is predicated on a 
review of the claims file and all pertinent evidence of record as 
well as on an examination, and fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case.

Moreover, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined. 38 
C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 11-
95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully participate 
in the adjudication of his claims and did in fact participate. 
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole- recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found. Id.; see also Hart v. Mansfield, 21 
Vet. App. 505 (2007) (VA's determination of the "present level" 
of a disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45. Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-
97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  In addition, General 
Counsel considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic Code 
5259 did not involve limitation of motion.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 17, 
2004).


I.  Left Knee Instability 

The Veteran's left knee instability is currently assigned a 10 
percent disability evaluation effective from October 1, 2005, and 
a 20 percent disability evaluation effective from May 20, 2008, 
pursuant to §38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
diagnostic code, a 10 percent disability evaluation is assigned 
for slight recurrent subluxation or lateral instability.  A 20 
percent disability is contemplated when such impairment is 
moderate, and a 30 percent disability evaluation is warranted 
when it is severe.


A.  Prior to May 20, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for left knee 
instability prior to May 20, 2008.  Private medical records dated 
in July 2007 documented the Veteran's complaints of instability, 
but a physical examination revealed that there was no instability 
in response to varus and valgus stress testing at 0 and 30 
degrees.  In contrast, private medical records dated in January 
2008 documented the Veteran as having an unstable left knee with 
chronic moderate to severe anterolateral rotatory instability.  
As such, there was no objective evidence of instability in July 
2007, but there was moderate to severe instability in January 
2008.  The Board also notes that the Veteran was later assessed 
as having moderate instability in May 2008.

Based on the foregoing, the Board finds that the Veteran's 
disability picture most closely approximated a "moderate" level 
of disability prior to May 20, 2008.  Therefore, the higher 20 
percent rating will be assigned for this period.  A 30 percent 
rating is not warranted as the Veteran's overall disability 
picture does not rise to the level of "severe" impairment as 
contemplated by Diagnostic Code 5257.  The Board also notes that 
Diagnostic Code 5257 provides for evaluation of instability of 
the knee without reference to limitation of motion.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to 
evaluations under Diagnostic Code 5257. See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 


B.  On or After May 20, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
left knee instability on or after May 20, 2008.  The medical 
evidence does not show him to have severe recurrent subluxation 
or lateral instability.  As previously noted, private medical 
records dated in May 2008 documented him as having moderate 
anterolateral rotatory instability.  He also denied having any 
giving way at that time.  In addition, the May 2008VA examiner 
noted that there was moderate anterior/posterior instability as 
well as severe dislocation/ subluxation, but there was normal 
medial/lateral stability.  Moreover, the June 2010 VA examiner 
indicated that the Veteran did not report have any instability or 
episodes of dislocation or subluxation.  A physical examination 
did reveal moderate anterior/posterior instability, but it was 
once again noted that the Veteran had normal medial/lateral 
collateral ligament stability.  The examiner further commented 
that there was no dislocation.

Although the Veteran was noted as having severe 
dislocation/subluxation on one occasion in May 2008, the Board 
notes that the preponderance of the evidence is against a finding 
of severe recurrent subluxation or lateral instability.  There is 
no evidence of lateral instability on or after May 20, 2008, and 
the Veteran denied having any giving way on another occasion in 
May 2008.  He also denied having any instability or episodes of 
dislocation or subluxation in June 2010, and the objective 
examination revealed normal medial/lateral collateral ligament 
stability.  without dislocation.  Thus, even though the Veteran 
may have had severe dislocation/subluxation during the May 2008 
VA examination, such symptomatology was not recurrent.  
Therefore, the Board finds that the Veteran has not met the 
criteria for a higher initial evaluation for his left knee 
instability on or after May 20, 2008.

Moreover, the Board notes that Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Thus, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply to evaluations under Diagnostic Code 5257. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Based on the 
foregoing, the Board finds that the preponderance of the evidence 
is against a higher initial evaluation for the left knee 
instability on or after May 20, 2008.


II.  Status Post Arthroscopy of the Left Knee

The Veteran is currently assigned a 10 percent disability 
evaluation for his status post arthroscopy of the left knee 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5014.  Diagnostic 
Code 5014 provides that osteomalacia should be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.

Under Diagnostic Code 5260, a noncompensable disability 
evaluation is assigned when flexion is limited to 60 degrees.  
A10 percent disability evaluation is contemplated when flexion is 
limited to 45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.  A 30 percent 
rating is assigned when flexion is limited to 15 degrees

Under Diagnostic Code 5261, a noncompensable disability 
evaluation is assigned when extension is limited to 5 degrees.  A 
10 percent disability evaluation is contemplated when extension 
is limited to 10 degrees, and a 20 percent disability evaluation 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
status post arthroscopy of the left knee.  The May 2008 VA 
examination found him to have a range of motion from 0 to 120 
degrees.  Private medical records dated in May 2008 also 
documented his range of motion as being 10 degrees to 125 
degrees, and in August 2008, he had a range of motion from 0 to 
120 degrees.  In addition, the June 2010 VA examiner indicated 
that the Veteran had a range of motion from 5 to 135 degrees.  
Thus, at worst, the Veteran had extension limited to 10 degrees 
and flexion limited to 120 degrees, which would warrant no more 
than a 10 percent disability evaluation for limitation of 
extension and a noncompensable evaluation for limitation of 
flexion.  Therefore, he is not entitled to a higher or separate 
evaluation under Diagnostic Codes 5260 and 5262.

Nevertheless, the Board has also considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case." Butts 
v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Thus, the Board has considered the 
propriety of assigning a higher, or separate, rating under 
another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

While the Board has considered whether an increased evaluation 
would be in order under other relevant diagnostic codes, such as 
that governing ankylosis, dislocated semilunar cartilage, removal 
of semilunar cartilage, and impairment of the tibia and fibula, 
the Board finds that the criteria for a rating in excess of 10 
percent for his left knee disability are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, and 5262 
(2010).  The medical evidence of record does not show the Veteran 
to have ankylosis.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony union 
across the joint," citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  Based on the foregoing range of motion findings, it 
is apparent that the Veteran's left knee was not fixated or 
immobile. Indeed, the May 2008 VA examiner stated that there was 
no ankylosis.  Similarly, the medical evidence of record does not 
show the Veteran to have malunion of the tibia and fibula.  

Diagnostic 5258 provides that dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  Diagnostic Code 5259 also provides 
that a 10 percent rating is warranted for surgically removed 
cartilage that is symptomatic. "Semilunar cartilage" is one of 
the menisci of the knee joint. Stedman's Medical Dictionary, 296 
(27th ed., 2000).  In this case, the Board does acknowledge that 
the Veteran underwent surgical debridement in service and has 
been noted as having a meniscus tear.  However, the June 2010 VA 
examiner noted that the meniscus was not surgically absent.  
There is also no evidence that the Veteran has any symptoms not 
already contemplated in his current evaluation that are due to 
his meniscus tear.  Indeed, the Veteran denied having any locking 
episodes at the time of his May 2008 VA examination, and the June 
2010 VA examination did not reveal any locking.  Separate 
disability ratings may only be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994). 

Based on the foregoing, the Board finds that the Veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected status 
post arthroscopy of the left knee was not warranted on the basis 
of functional loss due to pain or weakness in this case, as the 
Veteran's symptoms were supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's left knee is contemplated in the assigned 10 percent 
disability evaluation under Diagnostic Codes 5237-5243.  Indeed, 
the RO specifically considered the Veteran's painful motion in 
its grant of a 10 percent disability evaluation in the June 2009 
rating decision.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the May 
2008 VA examiner commented that repetitive testing did not result 
in any additional limitation, and the June 2010 VA examiner 
stated that there was no evidence of pain on motion and that 
repetitive motion did not result in any additional functional 
limitation.  Therefore, the Board finds that the preponderance of 
the evidence is against a higher initial evaluation for the 
Veteran's status post arthroscopy of the left knee.


III.  Left Knee Scar

The Veteran's left knee scar is currently assigned a 
noncompensable evaluation prior to June 29, 2010, and a 10 
percent disability evaluation effective from June 29, 2010, 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board notes that, during the pendency of this appeal, VA 
amended the rating criteria for the evaluation of scars, which 
became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  A veteran whom VA rated before such date under Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria, irrespective of whether his or 
her disability has worsened since the last review.  The effective 
date of any award, or any increase in disability compensation, 
based on this amendment will not be earlier than the effective 
date of this rule, but will otherwise be assigned under the 
current regulations regarding effective dates. See 73 Fed. Reg. 
54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 
2008, and he has not requested consideration under the revised 
rating criteria.  Therefore, the Board will consider his claim 
under the old criteria.  

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 12 
square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008). 

Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).


A.  Prior to June 29, 2010

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
left knee scar prior to June 29, 2010.  The medical evidence of 
record does not show him to have had a scar that was deep or 
caused limited motion that covered an area or areas exceeding 6 
square inches; a superficial scar that covered an area of 144 
inches; an unstable, superficial scar; a superficial and painful 
scar; or, limitation of function.  In fact, the May 2008 VA 
examination found him to have a scar on the left tibial flare 
that was about one inch medial of midline.  The scar measured .5 
inches wide and 2 inches long.  The examiner stated that there 
was no tenderness on palpation, adherence to underlying tissue, 
limitation of motion, loss of function, underlying soft tissue 
damage, skin ulceration, or breakdown over the scar.  As such, 
the scar has not been shown to result in any symptoms that 
warrant a compensable rating under the applicable diagnostic 
codes.  Therefore, the Board finds that the preponderance of the 
evidence is against an initial compensable evaluation for a left 
knee scar prior to June 29, 2010.


B.  On or After June 29, 2010

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for his 
left knee scar on or after June 29, 2010.  Initially, the Board 
notes that a 10 percent evaluation is the maximum schedular 
evaluation under Diagnostic Codes 7802, 7803, and 7804.  
Consequently, the Veteran is not entitled to a higher initial 
evaluation under those diagnostic codes.

In addition, the medical evidence does not show that the Veteran 
has scars that are deep or cause limitation of motion in an area 
or areas exceeding 12 square inches (77 square centimeters).  In 
fact, the June 2010 VA examiner indicated that the Veteran had a 
scar that was one centimeter wide and six centimeters long and 
another scar that was one centimeter wide and one centimeter 
long.  Both scars were also described as superficial.  As such, 
the Veteran has not been shown to have met the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 7801.

Moreover, the Veteran has not been shown to have limitation of 
function due to his scar.  In fact, the June 2010 VA examiner 
stated that there were no disabling effects.  As such, a higher 
initial evaluation is not warranted under Diagnostic Code 7805.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for a higher initial evaluation 
for a left knee scar on or after June 29, 2010.


IV.  Conclusion

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's left knee disabilities 
are so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disabilities are inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  As 
discussed above, there are higher ratings available under the 
diagnostic codes, but the Veteran's disabilities are not 
productive of such manifestations.  As such, it cannot be said 
that the available schedular evaluations for the disabilities are 
inadequate.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
left knee instability, status post arthroscopy of the left knee, 
and left knee scar under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 
22 Vet. App. 111 (2008).





















ORDER

Subject to the laws and benefits governing the award of monetary 
benefits, an initial 20 percent disability evaluation for 
instability of the left knee is granted prior to May 20, 2008.

An initial evaluation in excess of 20 percent for instability of 
the left knee on or after May 20, 2008, is denied.

An initial evaluation in excess of 10 percent for status post 
arthroscopy of the left knee is denied.

An initial compensable evaluation for a left knee scar prior to 
June 29, 2010, is denied.

An initial evaluation in excess of 10 percent for a left knee 
scar from June 29, 2010, is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


